Per Curiam :
The learned judge gave a correct construction to the will in question. The appellant is entitled to share in the rents, issues, and profits of the estate during the lives of the annuitants; yet, if his death should occur before the estate vests absolutely, his interest in the corpus would cease. It follows that the shares are not distributable until after the death of both Hannah Neilson Thouron and Margaret Thouron.
Decree affirmed and appeal dismissed, at the costs of the appellant.